Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 48 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
As noted in claim 1, there is recited a “second free-curve lens” (as noted in lines 4-5), however there is no “first” free-curved lens provided in the lens system. Having a second free-curved lens with no “first” free-curved lens makes for an omission of structure which confuses the scope of the claimed invention. It is understood that if there is recited a “second free-curved lens,” there should be a “first” free-curved lens and there is none. It further is confusing because though there is no “first” free-curved lens, it is unclear whether or not a “first” free-curved lens is needed to read on the claimed invention in order for the “second free-curved lens” be met. Therefore, claim 1 in considered to be indefinite for the reasons stated this paragraph. Since claims 2-21 depend from claim 1, claims 2-21 are also considered indefinite for the same reasons as stated.
Also, with respect to claim 17, there is recited a limitation for a structural element that does not exist in claim 1, from which is depends. The “first free-curved lens” is not recited in claim 1. Therefore, claim 17 was interpreted to read as applying to the “second free-curved lens.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2016-148725 A; as cited on the PTO-1449 filed on 12-10-19 with an English translation).

With respect to claim 1, Watanabe et al disclose the claimed invention (as especially noted in Figures 1-3 and also Figures 4-8; of a lens system (10) configured to form an image on an imaging element having a quadrilateral shape (i.e. Figure 3) disposed on an optical axis (Ax), the lens system (10) comprising: a second free-curved lens (such as L2 and/or L45) being asymmetrical with respect to the optical axis (Ax), wherein a sag amount of the second free-curved lens in a circle separated from the optical axis by a length having a predetermined ratio with respect to a minimum image height has extrema outside of a first intersection point between a first surface passing through the optical axis and parallel to longer sides of the imaging element and the circle, and a second intersection point between a second surface passing through the optical axis and parallel to shorter sides of the imaging element and the circle. Watanabe et al disclose a wide-angle lens unit (i.e. system) wherein an imaging element having a rectangular ( or in other words a “quadrilateral shape”) with a long edge (or side) and a short edge (or side), as noted in Figure 3 for example, is used, and the object-side surface and the image-side surface of a second lens (L2) and the image-side surface of a composite lens (L45) are rotationally asymmetric surfaces, which meet the “second free-curved lens.” Please especially note the descriptions of Watanabe et al  in claims 1-4; and in the use of the “second free-curved lens” a wide-angle lens system is configured in to satisfactorily correct various aberrations. Please also especially note paragraphs [0007] through paragraph [0014] and in paragraphs [0025] through paragraph [0029], which clearly teaches about the SAG of the lens system compared to a long side and a short side, and which the details of a “predetermined ratio” in relation to the image height and “extrema” are considered to be characteristics which one of ordinary skill in the art would have realized given the teachings of Watanabe et al, as described. Watanabe et al does not appear to explicitly teach that the “each of the extrema is greater than the sag amount at the first intersection point or the second intersection point by 0.01 mm or greater.” However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slightly larger “extrema” in relation to the first and second intersection points, in order to expand the image in order to completely fill the “quadrilateral shape” of the image surface, so that none of the image surface is wasted, i.e. not having any image at all. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In the instant case, the reasons for providing an extrema greater that the sag amount of at least 0.01 mm, would have been obvious to one of ordinary skill, for the reasons explained above, or in other words to provide improved imaging with corrected aberrations, as Watanabe et al teachings provide the necessary details to for the claimed invention, and making obvious the optimal value for the “extrema.”

With respect to claim 2, the lens system according to claim 1, wherein the predetermined ratio ranges from 40% to 80% inclusive. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a “predetermined ratio range” from between 40% to 80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, for example Watanabe et al, discovering the optimum or workable ranges involves only routine skill in the art, especially when providing a range value that is to be “predetermined,” for then the results desired are achieved. In the instant case, it means that a wide angle lens system is achieved that improves imaging and corrects various aberrations.

With respect to claim 3, the lens system according to claim 1, further comprising: an aperture diaphragm (12; as noted for example in Figure 1) between an object and an image surface; and a first free-curved lens (i.e. L2) disposed closer to the object than the aperture diaphragm (12) is, wherein the second free-curved lens (L45) is disposed closer to the image surface than the aperture diaphragm (12) is.

With respect to claim 5, the lens system  (as noted for example in Figure 1) according to claim 1, further comprising, in order from the object: a first lens element (L1) that is a meniscus having a convex shape (R1) facing the object and having negative power; and a second lens element (L2) having negative power.

With respect to claim 7, the lens system according to claim 1, further comprising at least three or more lens elements (for example in Figure 1, L1, L3 and L4) being rotational symmetrical with respect to the optical axis.

With respect to claim 8, the lens system according to claim 1, wherein the extrema fall within a range of ±25° in each of directions from a third intersection point between a photosensitive surface of the imaging element (15) and the optical axis (Ax) to corners of the photosensitive surface (please note in Figure 3 for example).

With respect to claim 17, the lens system according to claim 1, wherein a condition is satisfied: nFREE < 1.7 (6) where, nFREE is a refraction factor with respect to a d-line of 

With respect to claim 19, the lens system (10; as noted for example in Figure 1) according to claim 1, wherein the imaging element (15) does not include an image circle of the lens system. Please especially note Figure 3, wherein the “imaging is “quadrilateral” in shape.

With respect to claim 20, an imaging system  (as noted for example in Figure 1) comprising: the lens system (10) according to claim 1; the imaging element (15) having a quadrilateral shape (as noted for example in Figure 3) and disposed at a position at which the lens system forms an image on the optical axis (Ax).

With respect to claim 21, an imaging system  (as noted for example in Figure 1) comprising: the lens system (10) according to claim 1; the imaging element (15) having a quadrilateral shape (as noted for example in Figure 3) and disposed at a position at which the lens system forms an image on the optical axis (Ax); and an image processor configured to process the image generated by the imaging element. It is understood that an image processing unit is also included with the wide angle lens unit or system, because at the very least one of ordinary skill in the art would have known to provide an image processor, as this is very well known that no example thereof is deemed to be necessary here. For without the “image processor” the lens system would not operate or have much purpose, especially since there is explicitly included an “imaging element.”

Allowable Subject Matter
Claims 4, 6, 9-16 and 18 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not show or fairly suggest the claimed invention of an optical lens assembly, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the claims 4 and 6, which each recite structural limitations which are not disclosed or fairly suggested in the prior art. Also in claims 9-16 and 18, conditional limitations must be met, which the prior art fails to provide a teaching or fairly suggests. Therefore, claims 4, 6, 9-16 and 18 are considered to have allowable subject matter as noted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. which are related to the present claimed invention by at least a common Assignee and/or Inventor:

	Yatsuri et al			U.S. Patent 11,012,621 B2
Matsumura			U.S. Patent 11,327,278 B2

Matsumura			U.S. Patent Pub. 2020/0110249 A1
Matsumura			U.S. Patent Pub. 2020/0116982 A1
Matsumura et al		U.S. Patent Pub. 2021/0011263 A1
Matsumura			U.S. Patent Pub. 2021/0096335 A1
Matsumura et al		U.S. Patent Pub. 2021/0096346 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872